Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-15 and 21-22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical device comprising: a waveguide including at least a portion of at least one optical material having an electro- optic effect, the at least one optical material including at least one of lithium niobate and lithium tantalate; an electrode including a channel region and a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is; wherein the waveguide and electrode are on a substrate structure having a substrate microwave dielectric constant less than eleven; wherein the electrode is an engineered electrode configured such that a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material including the at least one of lithium niobate and lithium tantalate and intersects a portion of the substrate structure; in combination with the other recited limitations in the claim. 
Claims 2-15 and 21-22 are allowable as dependent upon claim 1.
Claim 16 is allowed. 
Independent claim 16 is allowed because the prior art does not teach or suggest a subassembly comprising: an optical modulator, the optical modulator including a waveguide and an electrode, the waveguide including at least a portion of at least one optical material having an electro-optic effect, the electrode including a channel region and plurality of extensions, the plurality of extensions residing between the channel region and the waveguide, the plurality of extensions being closer to a portion of the waveguide than the channel region is, the electrode carrying an electrical signal, the waveguide and electrode being on a substrate structure having a substrate microwave dielectric constant less than eleven, wherein the electrode is an engineered electrode configured such that a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material and a portion of the substrate structure; a driver coupled to the optical modulator and configured to electrically drive the electrode; in combination with the other recited limitations in the claim. 
Claims 17-20 are allowed. 
Independent claim 17 is allowed because the prior art does not teach or suggest a method comprising: providing a waveguide including at least a portion of at least one optical material having an electro-optic effect; providing an electrode including: providing a channel region; and providing a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is, the electrode carrying an electrical signal, the waveguide and electrode being on a substrate structure having a substrate microwave dielectric constant less than eleven; wherein the electrode is an engineered electrode configured such that a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material including the at least one of lithium niobate and lithium tantalate and intersects a portion of the substrate structure; in combination with the other recited limitations in the claim. 
Claims 18-20 are allowable as dependent upon claim 17.
Prior art reference Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883